Case: 12-40025       Document: 00512095716         Page: 1     Date Filed: 12/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 27, 2012
                                     No. 12-40025
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FELIPE RODRIGUEZ-ARANDA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:11-CR-969-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Felipe Rodriguez-Aranda (Rodriguez)
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rodriguez has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. We further note that to the extent

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40025   Document: 00512095716     Page: 2   Date Filed: 12/27/2012

                                No. 12-40025

that counsel might argue for the first time on appeal that the district court
departed from the recommendation in U.S.S.G. § 5D1.1(c) when it imposed a
three-year term of supervised release, such argument would be foreclosed under
this court’s recent opinion in United States v. Dominguez-Alvarado, 695 F.3d
324, 329-30 (5th Cir. 2012 (5th Cir. 2012). Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2